*587OPINION.
Marquette:
The principles laid down in Appeal of Chatham & Phenix National Bank, 1 B. T. A. 460, are decisive of this appeal. We held in that appeal that, where a bank was on a cash receipts and disbursements basis, discount on time loans did not constitute income until the discount was actually received. The Commissioner has included as income on a cash basis discount charged at the time bills were discounted and has computed the additional tax accordingly. The tax must be recomputed on the basis set forth above. Appeal of Bank of Hartsville, 1 B. T. A. 920; Appeal of Madison & Kedzie State Bank, 1 B. T. A. 922.
Arundell not participating.